Chalmers, J.,
delivered the opinion of the court.
Whatever may be the rule in other States, it is distinctly settled in this State by the case of Work v. Glaskins, 33 Miss. 539, that a garnishee is liable for interest on the debt due by him pendente lite. Nor do we think that if it was a question of first impression, we would be disposed to announce a different conclusion. A garnishee who admits the debt due, and is unwilling to retain the money on interest, can always escape the necessity of doing so by paying it into court; and if he does not do this, it is proper that the continued payment of interest should fall on him rather than that its loss should be suffered by the creditor who is legally entitled to receive, and cannot be deprived of it, where he has done nothing to subject him to such an impairment of the obligation of his contract.
It is urged by counsel for the appellant that Work v. Glaskins was an action at law, and that while in such actions we have a statute authorizing the garnishee to pay the money into court, and thus free himself from further liability, that there is no such statute with reference to defendants in chancery. The obvious reply to this suggestion is that this right always existed in chancery, and that the enactment of the statute referred to was but the adoption into courts of law of the principle of an interpleader in equity. The garnished defendant (appellant), in this case, insists that he always had sufficient money in bank to pay this debt; that he was always anxious to pay the principal of it, and would have done so at maturity had he not been prevented by the garnishment served upon him. He does not allege that the money was on special deposit for the purpose of meeting this debt, and, for aught that appears, it may have constituted a part of his general balance. He was invited by complainants, in their bill, to pay the money *74into court, but did not do it. If lie was as anxious to pay the principal of the debt as he claims to have been, it is a little singular that, after final decree went against him for both principal and interest, he did not pay the former and appeal only from somuch of the decree as mulcted him for the interest. Instead of doing this, he gave a super.sedeas-bond for the whole of the very considerable amount due, thus subjecting himself to the daily accumulating interest on the whole, and talcing the risk of having it still further swelled by imposition of five per cent damages on affirmance.